 

Exhibit 10.1

Execution Version

 

Eighth Amendment

to

Amended and Restated Credit Agreement

among

Rex Energy Corporation,

as Borrower,

The Guarantors,

Royal Bank of Canada,

as Administrative Agent,

KeyBank National Association,

as Syndication Agent,

SunTrust Bank,

as Documentation Agent,

RBC Capital Markets,

KeyBank National Association,

and

SunTrust Bank,

as Joint Lead Arrangers and Joint Bookrunners,

and

The Lenders Signatory Hereto

Dated as of September 4, 2015

 

 

 

 

LEGAL_US_W # 82784085.2

--------------------------------------------------------------------------------

 

Eighth Amendment to Amended and Restated Credit Agreement

This Eighth Amendment to Amended and Restated Credit Agreement (this “Eighth
Amendment”) dated as of September 4, 2015 is among Rex Energy Corporation, a
corporation formed under the laws of the State of Delaware (the “Borrower”);
each of the undersigned guarantors (the “Guarantors”, and together with the
Borrower, the “Obligors”); Royal Bank of Canada, as administrative agent for the
Lenders (in such capacity, together with its successors, the “Administrative
Agent”); and the Lenders signatory hereto.

Recitals

A. The Borrower, the Administrative Agent and the Lenders are parties to that
certain Amended and Restated Credit Agreement dated as of March 27, 2013 (as
amended by the First Amendment to Amended and Restated Credit Agreement dated
January 14, 2013, the Second Amendment to Amended and Restated Credit Agreement
dated as of March 26, 2014, the Third Amendment to Amended and Restated Credit
Agreement dated as of July 11, 2014, the Fourth Amendment to Amended and
Restated Credit Agreement dated as of August 15, 2014, the Fifth Amendment to
Amended and Restated Credit Agreement dated as of September 12, 2014, the Sixth
Amendment to Amended and Restated Credit Agreement dated as of December 16, 2014
and the Seventh Amendment to Amended and Restated Credit Agreement dated as of
March 27, 2015, the “Credit Agreement”), pursuant to which the Lenders have made
certain credit available to and on behalf of the Borrower.

B. The Borrower and Guarantors are parties to that certain Amended and Restated
Guaranty and Collateral Agreement dated as of March 27, 2013 made by each of the
Grantors (as defined therein) in favor of the Administrative Agent (the
“Guaranty”).

C. The Borrower, the Administrative Agent and the Lenders have agreed to amend
certain provisions of the Credit Agreement as more fully set forth herein.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

Section 1. Defined Terms.  Each capitalized term which is defined in the Credit
Agreement, but which is not defined in this Eighth Amendment, shall have the
meaning ascribed such term in the Credit Agreement.  Unless otherwise indicated,
all article, section and exhibit references in this Eighth Amendment refer to
articles, sections and exhibits of the Credit Agreement.

Section 2. Amendments to Section 1.02 – Certain Defined Terms.  

2.1 The following definitions are hereby added where alphabetically appropriate
to read as follows:

“Cash Equivalents” means any Investment of the types described in Section
9.05(c) through Section 9.05(g).

“Eighth Amendment” means that certain Eighth Amendment to Amended and Restated
Credit Agreement, dated as of September 4, 2015, among the Borrower, the
Guarantors, the Administrative Agent and the Lenders party thereto.

“Eighth Amendment Effective Date” has the meaning ascribed to such term in the
Eighth Amendment.

“Liquidity” means, as of any date of determination, the sum of (a) the unused
amount of the Commitments plus (b) the aggregate amount of Unrestricted Cash of
the Borrower and its Subsidiaries at such date.

“Reasonably Anticipated Projected Production” means reasonably anticipated
projected production from total Proved Reserves attributable to Oil and Gas
Properties of the Borrower and its Subsidiaries, determined by reference to
either (a) the Reserve Report most recently delivered pursuant to Section 8.12,
or (b) a Reserve Report with a recent “as of date” delivered to the
Administrative Agent for the purpose of Section 9.18 (together with the
certificate referred to in Section 8.12(c)), which shall be prepared by or under
the supervision of the chief engineer of the Borrower who shall certify such
Reserve Report to be true and accurate in all material respects and, except as
therein disclosed, to have been prepared in accordance with the procedures used
in the immediately preceding January 1 Reserve Report.

“Unrestricted Cash” means cash and Cash Equivalents of the Borrower or any of
its Subsidiaries that would not appear as “restricted” on a consolidated balance
sheet of the Borrower or any of its Subsidiaries.

Section 3. Amendment to Section 2.02(c).  Section 2.02(c) is hereby amended by
deleting the reference to “six” therein and replacing such reference with “ten”.

Page 1

LEGAL_US_W # 82784085.2

--------------------------------------------------------------------------------

 

Section 4. Amendment to Section 9.04(a).  Section 9.04(a) is hereby amended and
restated in its entirety to read as follows:

(a) Restricted Payments.  The Borrower will not, and will not permit any of its
Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, return any capital to its stockholders or
make any distribution of its Property to its Equity Interest holders, except (i)
the Borrower may declare and pay dividends with respect to its Equity Interests
payable solely in additional shares of its Equity Interests (other than
Disqualified Capital Stock), (ii) Subsidiaries may declare and pay dividends
ratably with respect to their Equity Interests, (iii) the Borrower may make
Restricted Payments pursuant to and in accordance with stock option plans or
other benefit plans for management or employees of the Borrower and its
Subsidiaries, (iv) the Borrower may declare and pay cumulative quarterly cash
dividends to the holders of the Series A Preferred Stock in accordance with the
terms of the Series A Preferred Stock in an aggregate amount in any calendar
year not to exceed $12,000,000 if, both before and immediately after giving
effect thereto, no Default, Event of Default or Borrowing Base Deficiency has
occurred and is continuing or would result therefrom and (v) after the Eighth
Amendment Effective Date, the Borrower may repurchase, redeem or otherwise
acquire up to $25,000,000 of the Borrower’s issued and outstanding common stock
from the holders thereof, so long as both before and immediately after giving
effect to each such repurchase, redemption or other acquisition, (x) no Default
or Event of Default has occurred and is continuing or would result therefrom,
(y) the Borrower has Liquidity of at least $200,000,000, and (z) the aggregate
amount of repurchases, redemptions or other acquisitions pursuant to this clause
(v), when combined with the aggregate stated principal amount of Redemptions of
Senior Debt pursuant to clause (i)(B) of Section 9.19, does not exceed
$25,000,000; provided that, in no event shall the proceeds of any Loans or
Letters of Credit be used for any such repurchase, redemption or other
acquisition of the Borrower’s common stock pursuant to this clause (v).

Section 5. Amendment to Section 9.18(a).  Section 9.18(a) is hereby amended and
restated in its entirety to read as follows:

(a) Swap Agreements in respect of commodities (i) with an Approved Counterparty
and (ii) the notional volumes for which (when aggregated with other commodity
Swap Agreements then in effect other than basis differential swaps on volumes
already hedged pursuant to other Swap Agreements) do not exceed, as of the date
such Swap Agreement is executed, 85% of Reasonably Anticipated Projected
Production for the 36 months following the date such Swap Agreement is entered
into, and 75% of Reasonably Anticipated Projected Production thereafter, for
each of crude oil and natural gas, calculated separately; provided that the
Borrower may purchase put or floor options as to which an upfront premium has
been paid and which do not require further payment by the Borrower, the notional
volumes for which exceed the foregoing percentage limitations (but which, when
aggregated with other commodity Swap Agreements then in effect, do not exceed,
as of the date such Swap Agreement is executed, 100% of Reasonably Anticipated
Projected Production, and

Section 6. Amendment to Section 9.19.  Section 9.19 is hereby amended by
amending and restating clause (i) thereof in its entirety to read as follows:

(i) call, make or offer to make any optional or voluntary Redemption of or
otherwise optionally or voluntarily Redeem (whether in whole or in part) any
Senior Debt; provided that, (A) so long as no Default, Event of Default or
Borrowing Base Deficiency shall have occurred and be continuing or would result
therefrom, the Borrower may prepay Senior Debt with the net cash proceeds of any
sale of Equity Interests (other than Disqualified Capital Stock) of the Borrower
or with the proceeds of Senior Debt incurred pursuant to Section 9.02(i) and (B)
without limitation of the foregoing clause (i)(A), after the Eighth Amendment
Effective Date, the Borrower may Redeem Senior Debt in an aggregate stated
principal amount of up to $25,000,000, so long as both before and immediately
after giving effect to each such Redemption, (x) no Default or Event of Default
has occurred and is continuing or would result therefrom, (y) the Borrower has
Liquidity of at least $200,000,000 and (z) the aggregate stated principal amount
of such Senior Debt Redeemed pursuant to this clause (i)(B), when combined with
the aggregate amount of repurchases, redemptions or other acquisitions of the
Borrower’s issued and outstanding common stock pursuant to Section 9.04(a)(v),
does not exceed $25,000,000; provided that, in no event shall the proceeds of
any Loans or Letters of Credit be used for any such Redemption of Senior Debt
pursuant to this clause (i)(B).

Section 7. Conditions Precedent.  This Eighth Amendment shall become effective
on the date on which each of the following conditions is satisfied (or waived in
accordance with Section 12.02) (the “Eighth Amendment Effective Date”):

7.1 Eighth Amendment.  The Administrative Agent shall have received multiple
counterparts as requested of this Eighth Amendment from the Borrower, each other
Obligor and the Majority Lenders.

7.2 Title Coverage.  The Administrative Agent shall have received, together with
title information previously delivered to the Administrative Agent, satisfactory
title information on at least 80% of the total value of the proved Oil and Gas
Properties of the Borrower and the Subsidiaries evaluated in the most recently
delivered Reserve Report.

Page 2

LEGAL_US_W # 82784085.2

--------------------------------------------------------------------------------

 

7.3 Mortgage Coverage.  The Administrative Agent shall have received duly
executed and notarized deeds of trust/mortgages or amendments and supplements to
existing deeds of trust/mortgages in form satisfactory to the Administrative
Agent, to the extent necessary so that the Mortgaged Properties represent at
least 80% of the total value of the proved Oil and Gas Properties of the
Borrower and the Subsidiaries evaluated in the most recently delivered Reserve
Report.

7.4 Payment of Outstanding Invoices.  Payment by the Borrower to the
Administrative Agent of all fees and other amounts due and payable on or prior
to the Eighth Amendment Effective Date, including, to the extent invoiced,
reimbursement or payment of all reasonable out-of-pocket expenses required to be
reimbursed or paid by the Borrower (including, but not limited to the reasonable
fees of Paul Hastings LLP).

7.5 No Default.  No Default or Event of Default shall be continuing as of the
Eighth Amendment Effective Date.

Section 8. Representations and Warranties; Etc.  Each Obligor hereby
affirms:  (a) that as of the date of execution and delivery of this Eighth
Amendment, after giving effect to the terms of this Eighth Amendment, all of the
representations and warranties made by it contained in each Loan Document to
which it is a party are true and correct in all material respects as though made
on and as of the Eighth Amendment Effective Date (unless made as of a specific
earlier date, in which case, was true and correct in all material respects as of
such date); and (b) that after giving effect to this Eighth Amendment and to the
transactions contemplated hereby, no Default exists or will exist under any Loan
Document to which it is a party.

Section 9. Miscellaneous.

9.1 Confirmation.  The provisions of the Credit Agreement (as amended by this
Eighth Amendment) shall remain in full force and effect in accordance with its
terms following the effectiveness of this Eighth Amendment.

9.2 Ratification and Affirmation of the Obligors.  Each Obligor hereby expressly
(a) acknowledges the terms of this Eighth Amendment; (b) ratifies and affirms
its obligations under, and acknowledges, renews and extends its continued
liability under, each Loan Document to which it is a party, and agrees that each
Loan Document to which it is a party remains in full force and effect, as
amended hereby; and (c) agrees that from and after the Eighth Amendment
Effective Date each reference to the Credit Agreement in the Guaranty and the
other Loan Documents shall be deemed to be a reference to the Credit Agreement,
as amended by this Eighth Amendment.

9.3 Loan Document.  This Eighth Amendment is a “Loan Document” as defined and
described in the Credit Agreement and all of the terms and provisions of the
Credit Agreement relating to Loan Documents shall apply hereto.

9.4 Severability.  Any provision of this Eighth Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

9.5 Successors and Assigns.  This Eighth Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

9.6 Counterparts. This Eighth Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed counterpart of a signature page of this
Eighth Amendment by telecopy, facsimile or email transmission shall be effective
as delivery of a manually executed counterpart of this Eighth Amendment.

9.7 No Oral Agreement. This written Eighth Amendment, the Credit Agreement and
the other Loan Documents executed in connection herewith and therewith represent
the final agreement between the parties and may not be contradicted by evidence
of prior, contemporaneous, or subsequent oral agreements of the parties.  There
are no unwritten oral agreements between the parties.

9.8 Governing Law.  This Eighth Amendment (including, but not limited to, the
validity and enforceability hereof) shall be governed by, and construed in
accordance with, the laws of the State of Texas.

[Signatures Begin on Next Page]

 

 

 

Page 3

LEGAL_US_W # 82784085.2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Eighth Amendment to be
duly executed effective as of the Eighth Amendment Effective Date.

 

BORROWER:

 

REX ENERGY CORPORATION

 

 

 

 

 

By:

 

/s/Thomas Rajan

 

 

Name:

 

Thomas Rajan

 

 

Title:

 

Chief Financial Officer

 

GUARANTORS:

 

REX ENERGY OPERATING CORP.

 

 

 

 

 

By:

 

/s/Thomas Rajan

 

 

Name:

 

Thomas Rajan

 

 

Title:

 

Chief Financial Officer

 

REX ENERGY I, LLC

PENNTEX RESOURCES ILLINOIS, INC.

REX ENERGY IV, LLC

R.E. GAS DEVELOPMENT, LLC

 

By:

 

/s/Thomas Rajan

Name:

 

Thomas Rajan

Title:

 

Chief Financial Officer

 

Eighth Amendment

Signature Page

LEGAL_US_W # 82784085

--------------------------------------------------------------------------------

 

 

ADMINISTRATIVE

AGENT, ISSUING

BANK AND LENDER:

 

ROYAL BANK OF CANADA,

as Administrative Agent

 

 

 

 

 

By:

 

/s/Susan Khokher

 

 

Name:

 

Susan Khokher

 

 

Title:

 

Manager, Agency

 

ROYAL BANK OF CANADA,

as Issuing Bank and as Lender

 

By:

 

/s/Kristan Spivey

Name:

 

Kristan Spivey

Title:

 

Authorized Signatory

 

Eighth Amendment

Signature Page

LEGAL_US_W # 82784085

--------------------------------------------------------------------------------

 

 

SYNDICATION AGENT

AND LENDER:

 

KEYBANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

 

/s/George E. McKean

 

 

Name:

 

George E. McKean

 

 

Title:

 

Senior Vice President

 

Eighth Amendment

Signature Page

LEGAL_US_W # 82784085

--------------------------------------------------------------------------------

 

 

DOCUMENTATION AGENT

AND LENDER:

 

SUNTRUST BANK

 

 

 

 

 

By:

 

/s/Shannon Juhan

 

 

Name:

 

Shannon Juhan

 

 

Title:

 

Director

 

Eighth Amendment

Signature Page

LEGAL_US_W # 82784085

--------------------------------------------------------------------------------

 

 

LENDERS:

 

BMO HARRIS FINANCING, INC.

 

 

 

 

 

By:

 

/s/James V. Ducote

 

 

Name:

 

James V. Ducote

 

 

Title:

 

Managing Director

 

Eighth Amendment

Signature Page

LEGAL_US_W # 82784085

--------------------------------------------------------------------------------

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

By:

 

 

Name:

 

 

Title:

 

 

 

Eighth Amendment

Signature Page

LEGAL_US_W # 82784085

--------------------------------------------------------------------------------

 

 

MUFG UNION BANK, N.A.

 

By:

 

/s/Lara Francis

Name:

 

Lara Francis

Title:

 

Vice President

 

Eighth Amendment

Signature Page

LEGAL_US_W # 82784085

--------------------------------------------------------------------------------

 

 

CAPITAL ONE, NATIONAL ASSOCIATION

 

By:

 

 

Name:

 

 

Title:

 

 

 

Eighth Amendment

Signature Page

LEGAL_US_W # 82784085

--------------------------------------------------------------------------------

 

 

M&T BANK

 

By:

 

/s/Lauren A. Ferranti

Name:

 

Lauren A. Ferranti

Title:

 

Assistant Vice President

 

Eighth Amendment

Signature Page

LEGAL_US_W # 82784085

--------------------------------------------------------------------------------

 

 

U.S. BANK NATIONAL ASSOCIATION

 

By:

 

/s/Monte E. Deckerd

Name:

 

Monte E. Deckerd

Title:

 

Senior Vice President

 

Eighth Amendment

Signature Page

LEGAL_US_W # 82784085

--------------------------------------------------------------------------------

 

 

THE HUNTINGTON NATIONAL BANK

 

By:

 

 

Name:

 

 

Title:

 

 

 

Eighth Amendment

Signature Page

LEGAL_US_W # 82784085

--------------------------------------------------------------------------------

 

 

ONEWEST BANK N.A.

(f/k/a ONEWEST BANK N.A.)

 

By:

 

/s/Sean Murphy

Name:

 

Sean Murphy

Title:

 

Managing Director

 

Eighth Amendment

Signature Page

LEGAL_US_W # 82784085